Citation Nr: 1328896	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  07-22 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a sleep disturbance disability, to include sleep apnea and insomnia, claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to September 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2006 of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2011, the Board remanded the case to the RO for additional development.  At that time, the Board also remanded a claim of new and material evidence to reopen a claim of service connection for a right knee disability.  In a rating decision in June 2012, the RO reopened the claim by granting service connection for a right knee disability.  The disability was rated at 10 percent and effective the date the claim to reopen was received.  This is considered a full grant of the benefit sought on appeal pertaining to the right knee claim and the issue is no longer before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has filed a claim for service connection for a sleep disturbance disability and contends it was caused by or aggravated by his service- connected sinusitis, low back, and bilateral knee disabilities.  The evidence indicates the Veteran has been diagnosed with insomnia and sleep apnea.  

As there was evidence indicating current sleep disturbance diagnoses and evidence at least suggesting one or more such disturbances were secondary to service connected disabilities, the Board remanded this matter in June 2011 for a VA examination and to obtain an opinion as to the relationship between any diagnosed sleep disturbance disorder and service.

Upon remand, an opinion from a VA physician in its entirety is stated as:

"The [V]eteran was referred for a sleep study by his ENT physician who noted risk factors to include nasal obstruction, septal deviation, and obesity as risk factors for sleep apnea.  Sleep apnea was diagnosed at the sleep study.  There is no evidence in the record of any follow up that discusses further any improvement or treatment of any risk factors.  There is no evidence that the sleep apnea is caused by or aggravated by one of the [V]eteran's service connected conditions."

The Board finds that there has not been substantial compliance with the June 2011 remand directives.  First, it is not clear to the Board if the Veteran was not provided a VA examination and only an opinion was provided.  There is some history and a diagnosis of sleep apnea in a VA examination in June 2011 but the opinion was dated in October 2011.  After the history regarding the sleep disturbance, the examination findings relate to the right knee.  Second, the VA examiner failed to state whether the only sleep disturbance disorder is sleep apnea or whether there are other sleep disturbance disabilities or disorders such as insomnia.  In addition, the examiner did not offer any opinion with reasons and explanation whether any sleep disturbance disability, including sleep apnea, is related directly to service.  When determining eligibility for compensation, all theories of entitlement must be considered.  See, e.g., Szemraj v. Principi, 357 F. 3d 1370, 1373 (Fed. Cir. 2004).  The examiner also failed to provide a rationale why sleep apnea was not secondarily related to other service connected disabilities other then stating that there was no evidence.  For instance, the VA examiner did not discuss the Veteran's contentions that his service-connected orthopedic disabilities such as his service connected lumbar spine disability affects his sleeping.  

As noted, the Board remanded the Veteran's claim for a VA examination for medical opinions with rationale to ascertain the origins of any sleep disturbance disorders, and the October 2012 VA examiner failed to discuss the rationale for the conclusions.  The Board thus finds the examination is inadequate and a new VA examination must be provided to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).   The Court held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id. 

In remanding these issues, the Board is aware that the Veteran has consistently failed to report for VA examinations.  The Board is also aware, however, that he has not failed to report for any VA examination requested in order to determine whether his current sleep disturbance is connected to service or secondary to service-connected disability. Regardless, the Board reiterates that failure to appear for an examination as requested, without good cause, could adversely affect the Veteran's appeal.  See 38 C.F.R. § 3.655.

The examiner also noted that a sleep study in June 2008 demonstrated sleep apnea.  The file indicates that the report was scanned into the VA system and there is a note that possibly provided a summary of the results, but it does not appear the entire report is currently associated with the file.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Therefore, on remand, the RO should obtain the complete July 2008 sleep study report 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the complete sleep study report performed in July 2008 reporting both the results and interpretation.  

2.  After the foregoing development is completed, schedule the Veteran for a VA examination for sleep disturbance disability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655).  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine whether the Veteran has a current sleep disturbance disability, and if so, for each diagnosis made, whether it is at least as likely as not (probability of 50 percent or more), that any current sleep disturbance disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The examiner is also requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed sleep disturbance disability was caused or aggravated by one or more of the Veteran's service-connected disabilities: sinusitis with headaches, right shoulder rotator cuff tendinitis, chronic lumbar strain, chondromalacia of the left knee, shin splints of the left tibia area, shin splints of the right tibia area, tinnitus, right knee patellofemoral syndrome, bilateral pes planus, and residuals from eye injuries.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning both occurrence and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.

If the examiner cannot reach an opinion, the examiner should explain if the reason that the opinion cannot be provided is because the limits of medical knowledge has been exhausted or, instead, because further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data is required.  If additional evidence is identified by the examiner, the RO should attempt to obtain that evidence and readjudicate the claim, including obtaining another medical opinion if necessary.

2.  After the development requested is completed, readjudicate the claim for service connection for a sleep disturbance disability.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.












The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
G. A. Wasik
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

